WINFREE, Justice,
dissenting in part.
I agree with the court's conclusion to reverse the trial court's summary judgment ruling to the extent it was based on the doctrines of collateral estoppel and res judi-cata. But I am unable to agree with the court's conclusion to affirm at least a portion of that ruling on the alternative ground of qualified immunity for Ron Miller. Official immunity was never raised in the summary judgment motion practice in the trial court, no party had reason to submit evidence on Miller's bad faith during that motion practice, the trial court did not consider or rule on qualified immunity for Miller in that motion practice, and there was no reason to appeal from a qualified immunity decision not made by the trial court. I therefore find procedural unfairness in the court's conclusion that Miller's alleged bad faith is "unsupported by the record [and] waived due to inadequate briefing." I would remand the immunity question for resolution by the trial court after the parties have had a fair opportunity to make an evidentiary record on the question.
I also would reverse the trial court's summary judgment ruling on Powercorp Alaska, LLC's trade seeret misappropriation claims *1194against the Alaska Energy Authority defendants and Controlled Power, Inc. In my view there are a number of genuine issues of material fact barring summary judgment on these claims.1 This would obviate the need to decide Powercorp's assertion of procedural errors in connection with the dismissal of those claims.
I otherwise agree with today's decision.

. I take no position on the court's statement of the relevant law for the trade secret misappropriation claims; of. Alaska Appellate Rule 106 (stating that decision on issue by two of three justices does not create binding precedent).